Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the third Office Action on the merits of application no. 16/879,050 filed 5/20/20. Claims 1-3, 6, 8-11, 14 & 16 are pending. Claims 4, 5, 7, 12, 13 & 15 have been cancelled due to an amendment. 
Allowable Subject Matter
Claims 1-3, 6, 8-11, 14 & 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 9, the prior art of record fails to show or render obvious a final drive having an input coupled to the output of the coupling for receiving torque therefrom and an output for supplying torque to the first drive wheel, wherein the input of the final drive is coupled to the output of the coupling at a fixed gear ratio; wherein the powertrain further comprises: at least one electric motor configured to supply torque to the drivetrain via the input of the coupling; and at least one additional electric motor configured to supply torque to the second drive wheel in combination with the remaining limitations of claims 1 & 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 4/7/21 with respect to claims 6 has been fully considered and are persuasive. The objection of drawings has been withdrawn. The rejection of claim 6 under 35 U.S.C. 112b has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659